OFFICIAL CORRESPONDENCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment/Arguments
The Amendment filed 09 July 2021 has been entered. Claim 1 has been amended, and new claims 14 and 15 have been added. As such, claims 1, 2, and 4-15 remain pending; claims 2 and 4-12 have been previously withdrawn; and claims 1 and 13-15 are under consideration and have been examined on the merits.
The amendments to claim 1 have overcome the objection to claim 1 previously set forth in the Non-Final Office Action filed 09 April 2021 (hereinafter “Non-Final Office Action”). As such, the objection has been withdrawn.
Applicant’s arguments, see Remarks filed 09 July 2021, pages 6-8, with respect to the rejection of claims 1 and 13 under 35 U.S.C. 103 as being unpatentable over Igarashi in view of Ikeda previously set forth in the Non-Final Office Action, have been fully considered and are found persuasive. The Examiner agrees that the translation of Ikeda at [0058] intends to state that films which are stretched to amounts over 1.1x are not to be included; and further, in view of the totality of the reference, including at [0006, 0077, 0081], Ikeda teaches away from being combined with Igarashi (of which teaches stretching). As such, the aforesaid 103 rejection has been withdrawn due to the persuasive arguments. 
However, it is noted that new grounds of rejection and new objections are set forth herein. The instant correspondence constitutes a Second Non-Final Office Action.

Claim Objections
Claim 1 is objected to because of the following informalities:
In claim 1, the recitation of “an MIT folding endurance test” is objected to, as the acronym “MIT” is not defined in the claim, nor the specification. In order to overcome the issue, the Examiner suggests amending the claim to include the recitation of the particular JIS standard which is utilized, such as “wherein the folding endurance is measured by an MIT folding endurance test according to JIS P 8115”, as is explicitly supported by the specification as filed 26 April 2017 (hereinafter “Applicant’s specification”) at [0077, 0123].
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1 and 13-15 are rejected under 35 U.S.C. 112(a) because the specification, while being enabling for the claimed alicyclic structure-containing polymer having crystallizability being a hydrogenated, ring-opened polymer of dicyclopentadiene (among other norbornene-based monomers), does not reasonably provide enablement any polymer which includes an alicyclic structure (either in the main chain or as a pendant group). The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims without undue experimentation (see MPEP 2164.01; 2164.01(a)).
Case law holds that Applicant’s specification must be “commensurately enabling [regarding the scope of the claims]” Ex parte Kung, 17 USPQ2d 1545, 1547 (Bd. Pat. App. Inter. 1990). Otherwise, undue experimentation would be involved in determining how to practice and use Applicant’s invention. The test for undue experimentation as to whether or not one having ordinary skill in the art would have been reasonably enabled to make and/or use the claimed invention is stated in Ex parte Foreman, 230 USPQ 546, 547 (Bd. Pat. App. Inter. 1996) and In re Wands, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988). Upon applying this test to claim 1, the Examiner believes that undue experimentation would be required to make the invention because:
The breadth of the claims is large such that the resin can comprise in an amount of 50 wt.% or greater, any polymer comprising any alicyclic structure, having any degree of crystallizability; where said polymer can be formed from a near infinite array of monomeric components and include a near infinite array of auxiliary/additive agents. Additionally, the remaining weight percentage of the resin can also be formed from any polymer or other compound/material, selected from a near-infinite array of polymers/compounds/materials. Examples of polymers including alicyclic structures (to name a few for demonstrative purposes) include polyesters, such as polyesters utilizing cyclohexanedimethanol 
The amount of direction provided by the inventor is little to none with respect to the use of alicyclic structure-containing polymers which are not ring-opened or addition-polymerized polymerization products of norbornene-based monomers and/or other cycloolefin monomers. For instance the specification does not discuss alicyclic polyesters to any extent.
 The existence of working examples – only a single working example is provided in the specification, wherein the alicyclic structure-containing polymer is a hydrogenated, ring-opened polymer of dicyclopentadiene and cyclohexane [0127-0132]; i.e., Applicant has effectively demonstrated one polymer, formed from two specific monomers, which is within the broad scope of the claim and exhibits the claimed properties. However, Applicant has not effectively demonstrated in any capacity that any other polymer including an alicyclic structure, or composition including said polymer (when formed into a film), as encompassed within the scope of claim 1, could exhibit the claimed characteristics of the invention.
As such, in view of the foregoing (a)-(c) Wands factors, the quantity of experimentation needed to make the invention commensurate in scope with the claims would be near-infinite. One of ordinary skill in the art would need to test an infinite array of polymers (different monomers, different monomer ratios, different 
In light of the Wands factor analyses set forth above, it is evident that it would require undue experimentation for one of ordinary skill in the art to make or use the full scope of the invention as defined by claim 1. The Examiner suggests amending claim 1 to further limit the polymer, such as, e.g., in terms of monomeric component species and amount ranges thereof. 
Claims 13-15 are rejected for depending upon claim 1 as rejected under 35 U.S.C. 112(a).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Otoshi (US 2009/0179358; “Otoshi”) (newly cited).
Regarding claim 1, Otoshi discloses a film formed from a saturated norbornene resin comprising a cycloolefin resin such as (i) the hydrogenated, ring-opened (co)polymerization product of a norbornene monomer and/or other comonomers; (ii) the addition polymerization product of a norbornene monomer; or (iii) the addition polymerization product of a norbornene monomer and an olefin monomer (e.g., ethylene), wherein said norbornene monomer(s) may be, inter alia, dicyclopentadiene [Abstract; 0002, 0004, 0010, 0097-0141] (the cycloolefin resin reads on the claimed alicyclic structure-containing polymer, see specification [0022-0029]). Otoshi discloses that optional additives may be added to the cycloolefin resin, such as antioxidants, stabilizers, matting agents, and other additives [0142-0165]. Given that the additives are disclosed as optional, Otoshi thereby discloses that the cycloolefin resin may constitute 100 wt.% of the film; or in the alternative, if all of the additives were utilized in their 
Otoshi discloses that the cycloolefin resin(s) exhibit a water absorption rate of not more than 1 mass%, including not more than 0.8 mass%, of which renders prima facie obvious the range recited in claim 1 (see MPEP 2144.05(I)); a degree of crystallinity of usually not more than 20%, of which renders prima facie obvious the range recited in claim 1 (see MPEP 2144.05(I)); with glass transition temperatures (Tg) ranging from about 70 to about 250°C [0110, 0116, 0117]. Applicant’s specification and claims indicate that the claimed heat resistant temperature ranges from 180°C (i.e., above the disclosed glass transition temperature range of 85 to 170°C) to the melting point of the alicyclic structure-containing polymer (see paragraphs 0021, 0080). Therefore, given that the cycloolefin resin of Otoshi has (i) a glass transition temperature which is within the range disclosed by the specification, and (ii) exhibits crystallinity (and therefore a melting point), it logically flows, in the absence of factually supported objective evidence to the contrary, that the cycloolefin resin of Otoshi would have exhibited a heat resistant temperature that was above the glass transition temperature of said resin but below the melting point, thereby overlapping and rendering prima facie obvious the claimed range (see MPEP 2144.05(I)). 
Additionally, Otoshi discloses that the film is melted and extruded [0174-0188], and then subsequently stretched (either longitudinally, transverse, or both) and further subject to a relaxation treatment [0199, 0203, 0204]. Specifically, the film is stretched longitudinally (i.e., in the machine direction) at a temperature of Tg-5°C to Tg+100°C, 
Otoshi discloses that Rth is calculated from |[(MDRI + TDRI)/2]-TRI| x T [0095, 0096], where MDRI is the machine direction (long stretch direction) refractive index, TDRI is the transverse direction refractive index, TRI is the thickness direction refractive index, and T is the thickness of the film (all in nm). Applicant’s specification indicates that the absolute value of the plane orientation coefficient is the absolute value of [(nx +ny)/2] – nz [0086], where nx, ny, and nz are the refractive indices as also specified by Otoshi. As such, it is clear that Rth, as disclosed by Otoshi, is the product of the absolute value of the plane orientation coefficient and the film thickness. Therefore, through the values disclosed by Otoshi for (stretched) film thickness T being from 15 to 200 µm (15,000 to 200,000 nm), and Rth being from 0 to 600 nm, through simple back-calculation, it is recognized that Otoshi implicitly discloses an absolute value of the plane orientation coefficient of 0 to 0.04, of which overlaps and therefore renders prima facie obvious the claimed range of 0.01 or more (see MPEP 2144.05(I)). 
Otoshi is silent regarding the film exhibiting a folding endurance of 2,000 times or more and 100,000 times or less. 
However, it is noted that Applicant’s specification discloses the method for forming the resin film comprising melt molding utilizing, inter alia, extrusion molding to M (melting temp) of the resin [0094, 0095] (i.e., melt molding); and subsequently stretching the film, inter alia, biaxially or uniaxially (simultaneous or sequential) while simultaneously heating, utilizing a stretch ratio of from 1.2 to 20 times and a temperature of Tg-30°C to Tg+60°C [0098-0101]. The stretched film has a thickness of 1 to 500 µm [0103]. After the stretching step, the stretched film is then subject to a heat treatment step comprising heating the film in its stretched state in a temperature range of Tg to TM for greater than 5 seconds and less than 1 hour [0104, 0105, 0115]. The aforesaid method results in the film having crystallinity as claimed, as well as a smooth surface [0108].
Therefore, Otoshi discloses a substantially identical method for forming the film in terms of extrusion melt molding and temperature thereof; subsequent stretching of the film, including temperature range and stretch ratio thereof; subsequent heat treatment of the film, including temperature range, time range, and maintaining the film in its stretched state during said heat treatment, resulting in a thickness which is also substantially identical.
As such, given that the film of Otoshi, set forth above, is identical or substantially identical to the claimed and disclosed film in terms of (i) the method steps and respective parameters thereof for forming the film, including stretching and subsequent thermal relaxation treatment; (ii) the water absorption rate, heat-resistant temperature, absolute value of the plane orientation coefficient, crystallinity degree, and stretched film thickness; and (iii) the polymer/resin which constitutes the film, in the absence of factually supported objective evidence to the contrary, there is a reasonable expectation that the film of Otoshi, set forth above, would have inherently exhibited a folding 
Regarding claim 13, Otoshi does not explicitly disclose that the film has a smooth surface. However, it is noted that the claimed term smooth, while not indefinite, is broad such that any degree of smoothness reads thereon (broadest reasonable interpretation in light of Applicant’s specification, without improperly importing limitations from the specification into the claims). Given the foregoing disclosure of Otoshi, including that of paragraph 25 (above) which sets forth identical or substantially identical features of the film and method of forming the film, in the absence of objective evidence to the contrary, there is a reasonable expectation that the film of Otoshi would have inherently exhibited a “smooth” surface, under the aforesaid interpretation (see MPEP 2112(V); 2112.01(I); 2111).
Regarding claim 14, Otoshi discloses that the haze of the cycloolefin which forms the film is not more than 2.0% [0177], of which is within the claimed range. It is also noted that Otoshi discloses that matting agents can be added to the film in order to reduce the haze [0156-0161]. Additionally or alternatively, given the analysis set forth above in paragraph 25, and given that Otoshi discloses that the haze of the cycloolefin resin is not more than 2.0%, in the absence of objective evidence to the contrary, there is a reasonable expectation that the film would have inherently exhibited a haze of 5% or less (see MPEP 2112(V) and 2112.01(I)).
Regarding claim 15, the rejection of claims 13 and 14, set forth above, read on the limitations of claim 15. 

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Michael C. Romanowski whose telephone number is (571) 270-1387. The Examiner can normally be reached on M-F, 09:30-17:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Aaron Austin can be reached on (571) 272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MCR/Examiner, Art Unit 1782     

/LEE E SANDERSON/Primary Examiner, Art Unit 1782